Case 20-63718-sms   Doc 30    Filed 06/29/20 Entered 06/29/20 08:37:01   Desc
                                   Page 1 of 3

                        UNITED STATES BANKRUPTCY COURT
                         NORTHERN DISTRICT OF GEORGIA
                               ATLANTA DIVISION

     IN RE: TANESHA MONE WALKER,               {   CHAPTER 13
                                               {
                                               {
              DEBTOR(S)                        {   CASE NO. A20-63718-SMS
                                               {
                                               {   JUDGE SIGLER


                             OBJECTION TO CONFIRMATION


          COMES NOW MARY IDA TOWNSON, TRUSTEE herein, and
     objects to Confirmation of the plan for the following
     reasons:

          1. The Debtor(s) has failed to attend the 11 U.S.C.
     Section 341 hearing.

          2. The Debtor(s)' payments under the proposed plan
     are not current.

          3. The Debtor(s) has failed to provide the Trustee
     with a copy of the federal tax return or transcript of
     such return for the most recent tax year ending
     immediately before the commencement of the instant case
     and for which a federal income tax return was filed, in
     violation of 11 U.S.C. Section 521(e)(2)(A)(i). Therefore,
     the Trustee requires that the Debtor(s)provide the Trustee
     with a sworn statement by the Debtor(s), in addition to
     the tax return, which states that the tax return provided
     is a true copy of the most recent tax return filed.

          4. The Debtor has not filed copies of all payment
     advices or other evidence of payments received within
     sixty (60) days before the date of the filing of the
     petition as required by 11 U.S.C. §521(a)(1)(B)(iv) and
     Rule 1007(b)(1)(E) F.R. Bankr. P.



     Mary Ida Townson, Chapter 13 Trustee
     285 Peachtree Center Ave, NE
     Suite 1600
     Atlanta, GA 30303
     (404) 525-1110
     albertg@atlch13tt.com
Case 20-63718-sms   Doc 30
                        Filed 06/29/20 Entered 06/29/20 08:37:01 Desc
                             Page 2 of 3
          WHEREFORE, the Trustee moves the Court to inquire
     into the above objections, deny Confirmation of this
     Debtor's (s') Plan and to dismiss the case; or, in the
     alternative, convert the case to one under Chapter 7.

           June 29, 2020
                                      __________/s/_____________
                                      Albert C. Guthrie, Attorney
                                      for Chapter 13 Trustee
                                      GA Bar No. 142399




     Mary Ida Townson, Chapter 13 Trustee
     285 Peachtree Center Ave, NE
     Suite 1600
     Atlanta, GA 30303
     (404) 525-1110
     albertg@atlch13tt.com
Case 20-63718-sms   Doc 30   Filed 06/29/20 Entered 06/29/20 08:37:01   Desc
                                  Page 3 of 3
     A20-63718-SMS

                             CERTIFICATE OF SERVICE


          This is to certify that on this day I caused a copy
     of the foregoing pleading to be served via United States
     First Class Mail, with adequate postage thereon, on the
     following parties at the address shown for each:

     DEBTOR(S):

     TANESHA MONE WALKER
     3008 PALE MOON PLACE
     MCDONOUGH, GA 30253

     I further certify that I have on this day electronically
     filed the pleading using the Bankruptcy Court's Electronic
     Filing program, which sends a notice of this document and
     an accompanying link to this document to the following
     parties who have appeared in this case under the
     Bankruptcy Court's Electronic Case Filing program:

     This 29th day of June, 2020
               /s/            ___
     Albert C. Guthrie, Attorney
     for Chapter 13 Trustee
     GA Bar No. 142399




     Mary Ida Townson, Chapter 13 Trustee
     285 Peachtree Center Ave, NE
     Suite 1600
     Atlanta, GA 30303
     (404) 525-1110
     albertg@atlch13tt.com
